DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on December 28, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 as currently amended is now unclear and confusing as presently set forth.  Specifically, it is not clear whether a “drawer” is now a positively claimed limitation.  Line 3 establishes an intended use phraseology “configured to be fixed to a drawer”, while lines 14-15 now recite “the locking element being configured such that the horizontally extending axis is to be parallel to a plane of a drawer bottom of the drawer”.  For examination purposes, the examiner has taken the position that a “drawer” and its particulars are not positively claimed limitations [especially in view of Claim 15, which is dependent upon Claim 1, where the subject matter positively sets forth “a drawer” in combination with the drawer rail].  As such, the newly added phrase is deemed to constitute an un-based comparison since the positive limitation of the locking element is now being framed / further established upon a feature of a non-positively claimed article [i.e., a drawer bottom of the drawer] thereby rendering the metes and bounds of patent protection unascertainable.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 & 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasser [US 8,807,672].  Gasser teaches of a drawer rail (fig. 2) for a drawer pull-out guide, the drawer rail comprising: a first rail (12) configured to be fixed to a drawer {3}, and 5a second rail (6) configured to be arranged on a carcass rail {5} of a drawer pull-out guide, wherein the first rail and the second rail are configured to be connected to one another by sliding onto each other (shown), wherein the first rail and the second rail, in a connected condition, are locked to one another by at least one locking element (7), the locking element being pre-stressed by a force (spring force) of a force storage member ((8) including (A) – note fig. 4b) in a direction of a locking position, wherein the locking element is arranged on the second rail and is configured to be pivoted (such as when (8) is flexed), upon sliding the first rail onto the second rail, about a horizontally extending axis (viewed as an imaginary line extending along the length of (6) as depicted in fig. 3) in a mounted position, starting from the locking position, against a force of the force storage member in a direction of a carcass rail (5) of the drawer pull-out guide into 15an unlocking position, the locking element being configured such that the horizontally extending axis is to be parallel to a plane of a drawer bottom of a drawer when in the mounted position (the position being taken that the locking element is in line with the imaginary line (axis) as presently shown and that axis would extend along a plane parallel to a drawer bottom of a drawer (see fig. 10 as an example).  As to Claim 2, the locking element is movably supported on a front-end region of the second rail (col. 3).  As to Claim 3, the at least one locking element is configured to be passed through an opening of the second rail (note fig. 3 – front end portion).  As to Claim 4, the at least one locking element, together with the force storage member, has an integral one-piece construction (fig. 4a).  As to Claim 5, a protrusion (14) is arranged on the first rail, and the locking element is configured to be releasably locked to the at least one protrusion (via (13)).  As to Claim 6, the protrusion includes an inclined surface portion (shown in fig. 6) for moving the locking element in a direction of the unlocking position upon sliding the rails onto one another.  As to Claim 7, first and second protrusion (14’s) are provided on the first rail, the first and second protrusions being spaced from one another in a longitudinal direction of the first rail (shown), wherein the locking element is configured to be releasably locked with the first protrusion in a pre-locking position of the first and second rail (fig. 7a), and is configured to be releasably locked with the second protrusion in the connected condition of the first and second rail (figs. 7b-7c).  As to Claim 8, the locking element includes a first abutment surface (13) and a second abutment surface (other (13)), wherein the first abutment surface or, alternatively, the second abutment surface is configured to be engaged with the first rail, so that the second rail, starting from the fully closed position, can be moved into an open 15position by the co-operation of the first abutment surface with the first rail or, alternatively, by the co-operation of the second abutment surface with the first rail.  As to Claim 9, at least one of the rails (rail (12) for instance) includes two side limbs (two upstanding side walls) and a middle limb (connecting horizontal wall) connecting the side limbs (fig. 3), wherein the locking element, in the 20connected condition of the rails, is covered by the middle limb of the at least one of the rails (note fig. 5b).  As to Claim 10, an unlocking device (fig. 8) for unlocking the rails is provided, wherein the unlocking device includes an engagement element (20) arranged on a first one (12) of the first and second rails, the engagement element being received in a recess (shown) arranged 25on the second one (6) of the first and second rails, the engagement element being received in the recess with a play in a height direction (height-wise direction) in the connected condition of the rails.  As to Claim 14, the drawer pull-out guide comprises a carcass rail (5) to be fixed to a furniture carcass (furniture carcass) and the drawer rail (fig. 2), wherein the drawer rail is displaceably supported relative to the carcass rail (shown).  As to Claim 15, 20a furniture carcass (furniture carcass), a drawer (3) displaceably supported relative to the furniture carcass, and the drawer pull-out guide, wherein the first rail can be pre-mounted to the drawer and the second rail can be pre-mounted to the furniture carcass, and the drawer rail (fig. 2), wherein the first rail is mounted to the drawer (via the drawer bottom) and the second rail is mounted to the furniture carcass (via (5)), wherein the first rail is connected to the second rail by sliding the 25first rail onto the second rail.  As to Claim 16, the position is taken that the similarly claimed product features have adequately been mapped within the rejections and therefore a redundant mapping of these features is superfluous; additionally, the position is taken that a normal assembly of Gasser’s device would inherently encompass the steps as set forth, i.e., placing a first rail to a drawer that is configured to be placed onto a second rail, sliding the first rail onto the second rail, pivoting (pressing) the locking element into an unlocking position, and a restoring force moving the locking element into a locked position so that the rails are locked to one another.  Regarding Claim 17, the first rail can be lifted relative to the second rail (such as when the latching portion is grabbed and pressed) in order to uncouple the rails and allow for extension movement.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gasser.  Gasser teaches applicant’s basic inventive claimed drawer rail as outlined {mapped} above, but does not show the locking element and the force storage member as being separate components {even though the combined structure performs the same function}.  As to the application of distinct parts, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the locking element and the force storage member separable (i.e., separate components), such as for ease of replacement in the event the force storage member is damaged, since it has been held that constructing a formally integral structure into various elements, where the elements perform the same function as the integral structure, involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable.  The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.  The thrust of applicant’s remarks relate to a perceived orientation concerning a horizontally extending axis that is parallel to a plane of a drawer bottom of a non-positively claimed drawer.  The examiner notes that the limitation in question “horizontally extending axis”, is interpreted as defining an imaginary line along a horizontal direction.  The position being taken that the locking element of Gasser can be viewed as reading upon the limitation since the element as a whole extends horizontally along an imaginary line.  Additionally, since the element is three-dimensional in form, it technically extends along a horizontal axis as well as a vertical axis.  As such, the limitation does not further differentiate the claimed subject matter from the applied prior art mapping and therefore does not constitute patentable subject matter.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOH
June 9, 2022

/James O Hansen/Primary Examiner, Art Unit 3637